It is my honour and privilege to address the General Assembly at its seventy-fourth session. The breadth and depth of the deliberations held over the past week has reminded us of the unique importance of the General Assembly. No other platform affords the full expression of such a diversity of voices and views. No other venue brings the world together like this.
The challenges we face today are systemic and global. They know no national boundaries. No single State, no matter how big or how strong, can succeed by acting in isolation or even bilaterally. Moreover, it is also now clear to most people that Governments acting alone cannot deliver the benefits of multilateralism themselves. Public policies and public resources, although absolutely essential, are insufficient to tackle challenges like climate change and inequality or to fully achieve sustainable development.
In order to deliver results to people everywhere, multilateralism must be more inclusive and innovative than ever. We must break out of our silos. Strengthening multilateralism means involving all stakeholders. Governments should indeed lead, but the ideas and participation of youth, women, indigenous peoples, entrepreneurs and other members of civil society are critical in fostering the kind of innovation we need to succeed as a global community. This is not simply because our challenges are common, but rather because the potential solutions and gains are all collective. To realize them, we need to work together.
What took place at the United Nations last week brings hope. It was all about diversifying the voices around the United Nations and about fostering innovative partnerships. This high-level week began with youth from all over the world sounding the alarm over climate change and demanding urgent action, leadership and accountability. We heard young people from Tuvalu, Kiribati, Marshall Islands and places across the Pacific describe living in constant fear, not knowing whether their homelands will still be capable of supporting human life by 2030. These young men and women travelled thousands of kilometres with a simple message: “Save the Pacific, save the world”. I want them to know that Canada has heard their message. The message echoed loudly in Montreal and throughout Canada on Friday when hundreds of thousands of young people went on strike and marched in the streets during the largest protest of its kind ever held in our country.
At the Climate Action Summit, we heard that the power to change course lies in our hands. Readily available solutions exist here and now, which, if pursued, could eliminate 70 per cent of global emissions.
During the High-level Political Forum on Sustainable Development, we heard loud and clear that all our efforts must be channelled towards fulfilling our shared objectives of people, planet and prosperity for a world that leaves no one behind. At the Small island developing States Accelerated Modalities of Action Pathway mid-term review, we were reminded of the special vulnerabilities of small island developing States and how they are at great risk. At the high- level meeting on universal health coverage, we heard about the powerful impact that health care can have on prosperity, not just for individuals but for entire nations. A lack of coverage keeps people in poverty and away from achieving their economic potential.
Canada was proud to co-facilitate the High-level Dialogue on Financing for Development, together with our close partner, Ghana. Through this process, we learned how the poorest and most vulnerable countries are confronting unsustainable levels of debt, and we learned how the decline in correspondent banking relationships poses an existential threat to the nations of the Caribbean and the Pacific. We learned how the scourge of illicit financial flows continues to rob developing countries of the financial resources they need to invest in their peoples’ future. But we also learned that the world has more than enough financial resources to make the Sustainable Development Goals (SDGs) a reality. The problems are coordination and connection. We need urgently to address the discrepancy between where the financial resources are and where they are needed most.
Solving this mismatch must be a collective priority, here at the United Nations and at home. Doing so is the key to achieving all of what we have set out to accomplish this week — from climate action and universal health care to the vision of the inclusive, people-centred sustainable prosperity that the 2030 Agenda for Sustainable Development seeks to establish. Together with Jamaica, Canada founded the Group of Friends of SDG Financing because we are committed to finding ways to mobilize the necessary resources from the public, private and philanthropic sectors in order to achieve the SDGs by 2030.
That is why Canada and Jamaica teamed up with Denmark, the United Nations Development Programme and the University of Maryland to launch the Closing the Investment Gap Initiative, which is focusing on helping developing countries to build sustainable infrastructure faster. It is working: nine developing- country investment teams have brought forward 13 high-priority, sustainable infrastructure projects representing an aggregate capital investment of approximately $4.3 billion.
Indeed, Canada has been working vigorously with partners to generate momentum for financing sustainable development, and we are starting to see the result. New actors are entering the space, including banks and impact investors that are increasingly willing to work with public financing and philanthropists.
As the general debate at this session draws to a close, Canada continues to reflect on all that we have heard over the course of the past week. We want our fellow Member States and the global citizens who journeyed here to know that we listened and that we heard them. We listened to President Macky Sail of Senegal say that Africa does not need tutoring; Africa needs partnerships (see A/74/PV.4). We hear him, and we agree.
We listened to President Taneti Maamau of Kiribati say that the real measure of the United Nations is not the number of resolutions, but how many disadvantaged people are better off as a result (see A/74/PV.6). That is the reason we gather here. We hear him, and we agree.
We listened to Prime Minister Joseph Muscat of Malta say that women’s roles in society have been underestimated, underacknowledged and at times even unrecognized (see A/74/PV.8). We hear him, and we agree.
We listened to you, Mr. President, when you said that evidence abounds that we can do great things if we are courageous, steadfast and show empathy (see A/74/ PV.3). We hear you, and we agree.
We listened when our Secretary-General reminded us that we are here to serve. We heard him call on each of us to restore trust, rebuild hope and move ahead together (ibid.). We hear him, and we agree. We are all here to serve our citizens and the planet and to move ahead, together — united as nations and as partners. A strong United Nations is to everyone’s advantage, as is an effective Security Council capable of adapting and responding to twenty-first century challenges. Canada wants to do its part in support of this goal.
Nowhere is the need more urgent than in those places where fragility and violence directly affect millions of people. The General Assembly knows very well where political solutions are desperately needed to stop mass atrocities and to bring durable solutions to protracted crises so generations of people can return, in safety and dignity, to their homes, so they can have hope and prosper and thrive.
People in Syria, Yemen, Venezuela and countless other places rightly look to the blue-and-white flag of the United Nations with hope, but, too often, also with frustration and even anger. We have a responsibility to serve them. We need to do more to help. All hope, however, is not lost. We should acknowledge with admiration and respect that the United Nations can act, and is acting, as a force for peace in many parts of the world.
The high-level events convened last week by the Governments of Burkina Faso, Mali, Somalia and the Sudan demonstrate a genuine desire for partnership in support of peace. It is in the interest of the Organization and its Member States to respond to their legitimate expectations. We should accompany them in their pursuit of sustainable peace and prosperity for their peoples.
Canada is prepared to do its part. We want to help develop forward-looking approaches to the world’s toughest problems. We want to bring our uniquely diverse experience to bear in support of truly global solutions while fully respecting local leadership. We hope to contribute to a new multilateralism where benefits are distributed more broadly, more evenly and more fairly; where commitments are fulfilled; and where implementation is achieved and the results experienced by the people. We intend to do this by earning a seat on a Security Council that truly serves the interests of all Member States.
Should members choose to elect us, Canada can be counted on to do what it has always done: ask the tough questions, actively listen to the answers, stand up for what matters, be clear and consistent, and unite rather than divide. We are fully committed to bringing innovative ideas to prevent and respond to crises, and we firmly believe in the power of multilateral solutions and partnership to address the most intractable of global challenges.
As a member of the Security Council, we will focus on five priority areas.
The first is to sustain peace, together. We support the Secretary-General’s vision in this regard — full stop. Prevention and peacebuilding are essential components of an effective approach. A Canadian, former Prime Minister Lester B. Pearson, was at the heart of the creation of the first United Nations peacekeeping force, more than 60 years ago. Since then, more than 125,000 Canadians have served abroad in support of United Nations peacekeeping operations.
We are the longstanding chair of the Working Group of the Whole of the United Nations Special Committee on Peacekeeping Operations, bringing troop- and police-contributing countries, financial donors and host States together to improve the vital collective endeavour that is twenty-first-century United Nations peacekeeping. We will continue to drive innovation in this space, just as we did with smart pledges and the Vancouver Principles.
We have served as a member of the United Nations Peacebuilding Commission and Chair of the Sierra Leone configuration for more than a decade. Our ongoing support in this capacity for Sierra Leone’s nationally led recovery and development has contributed to sustainable peace in that country.
We are proud of our record, but we have also drawn inspiration from the work of many, many others. We are grateful for Jordan’s prescient efforts in 2015 to establish a new, and necessary, agenda on youth, peace and security. We support Equatorial Guinea in drawing the Security Council’s attention to the African Union’s critically important Silencing the Guns initiative. We pay tribute to Kuwait for successfully bringing forward the first-ever Security Council resolution on missing persons in armed conflict, and to Poland for having expanded the Council’s protection-of-civilians agenda — which Canada spearheaded 20 years ago — to also include persons with disabilities in conflict. These action-oriented initiatives demonstrate what can be accomplished by elected members of the Security Council working together.
Canada’s second priority is to address climate change, together.
Climate change is the defining issue of our time, an existential threat like no other. It is an environmental issue, an economic issue and, as it endangers the lives and livelihoods of citizens around the world, one of the greatest security challenges of the twenty-first century.
For that reason, we listened carefully to the views expressed during the open debate organized by the Dominican Republic under its recent presidency of the Security Council on addressing the impacts of climate-related disasters on international peace and security (see S/PV.8451). Like most Member States, we, too, are convinced that climate change is a risk amplifier for security. It is a cause of conflict and unrest, and as it worsens, it will leave millions of people displaced, hungry and vulnerable to disease and weather-induced disaster. The Security Council needs to lead the rest of the world in recognizing the urgency and necessity of acting.
As a country bordering on three oceans, affected by climate change and with a longstanding tradition of contributing to solutions to non-traditional security challenges, Canada brings much to the table. We hope to harness the energy, partnerships and results generated by the Sustainable Blue Economy Conference we co-hosted with Kenya and Japan in support of this goal as well.
Thirdly, Canada will use its seat on the Security Council to promote economic security, together. Investing in people and in countries to foster prosperity and equal opportunity is essential for maintaining international peace and security. Haiti is a striking example. A few months ago, I led a delegation of States Members on the Economic and Social Council Ad Hoc Advisory Group’s annual visit to Haiti. We heard compelling and irrefutable evidence that exclusion and economic inequalities are the root causes of Haiti’s political instability and deteriorating security situation. There can be no peace and security in Haiti when 25 per cent of the population is hungry. We shared what we learned with the Secretary-General and members of the Security Council and called on them to take the economic dimensions of Haiti’s ongoing transition into greater consideration in the evolving United Nations approach. It was the right thing to do and the new special political mission will be better for it.
The situation in the Sahel is another striking example. Young people have too few opportunities, which in turn makes them more susceptible to extremism and to criminal and terrorist networks. As most conflicts are deeply rooted in the lack of economic opportunities, focusing on the prevention and peacebuilding agenda means looking through an economic-security lens. As a member of the Security Council, Canada will call attention to the vital links between sustainable and inclusive economic growth, job creation, conflict prevention, peacebuilding and security. We will continue to break down the silos between security and development, between Governments and the private sector, between North and South, between traditional and non-traditional partners and between United Nations organs like the Security Council and the Peacebuilding Commission, so that they can work better together, for all people.
Canada’s fourth priority is to promote gender equality together. Despite important gains, gender inequality is still widespread. Impunity, including for sexual and gender-based violence, remains a common and unacceptable feature of conflict. We know that achieving sustainable peace will only be possible through women’s meaningful participation in United Nations peace operations, peace processes and peacebuilding. But progress on this front has been too slow. Canada has decided to take action, along with other donors and UN-Women, to create the Elsie Initiative Fund for Uniformed Women in Peace Operations. This new fund supports partners to substantially increase the representation of women overall and in positions of authority.
As we prepare to mark the twentieth anniversary of the landmark resolution 1325 (2000) on women and peace and security, which my country closely supported while we were last on the Security Council, Canada is aligning all of its peace and security, humanitarian and development policies and programmes to truly turn a corner in relation to gender equality. We are heartened to see so many other countries also trying to make positive changes in this regard.
Canada is proud to have a feminist foreign policy. It means we will always speak up for women’s rights, everywhere in the world, even when speaking up is difficult, and we will back up our words with action. From the Elsie Initiative to working with Group of
Seven partners to secure a $3.8 billion investment for the education of women and girls in fragile or conflict- affected countries to naming Canada’s first ambassador- level position for women, peace and security and introducing a feminist international-assistance policy that brings a gender lens to almost all of Canada’s international development work, we believe that the economic and political empowerment of women and girls is critical to building a safer, more prosperous and inclusive world.
Finally, as a member of the Security Council, Canada will work with its partners to strengthen multilateralism. Over the course of almost 75 years, multilateralism has delivered impressive gains. The system of treaties, laws, norms and cooperative arrangements that have been developed to guide global affairs has prevented wars and improved lives and livelihoods. But we also know that the rules have not been evenly applied, nor have their benefits been evenly distributed. Implementing commitments remains a perennial challenge, as does translating decisions into tangible progress for people on the ground.
More than 70 years after their establishment, our multilateral institutions need to adapt so that they can serve all countries. Our approaches also must reflect the new realities of the world we live in. With a population of 36 million people, Canada needs and understands the importance of the rules-based international system — one in which might is not always right and in which more powerful countries have to treat smaller ones in accordance with standards that are internationally respected, enforced and upheld. That is why we are working to reform them and make them fit for purpose in the twenty-first century.
Canada has always been a responsible global actor and strong humanitarian donor. We see the potential for positive change, at home and abroad, and are committed to working hard with others to attain it. We seek genuine partnerships with other States, the private sector and all parts of civil society, including faith leaders, academics, activists and youth. Several former Canadian Prime Ministers and special envoys from different political parties came to New York last week, together with many Canadian business leaders and investment executives. Our diverse, high-level, joint public and private sector delegation sat down with over 100 Member States and, in so doing, identified new opportunities in relation to trade and financing for development.
Canada’s multilateral engagement will continue to be characterized by a capacity to take advantage of diversity. Canadian identity is based on the fundamental principle that our differences are an asset, not an obstacle. We are home to people from over 200 ethnic origins, including many indigenous peoples with distinct and vibrant cultures. Over 200 languages from every corner of the world are spoken in Canada.
For that reason, we feel very much at home at the United Nations. Our country boasts a similar degree of diversity: nearly 50 per cent of the people living in Toronto, our biggest city and home to my family, were born outside Canada. The same is true of Vancouver. We treat others as friends, with respect. We believe in helping everyone to realize their full potential. But like all States, we remain a work in progress. As noted in Canada’s national statement to the Assembly two years ago (see A/72/PV.12), we have much work to do to advance the rights of indigenous peoples in Canada. The path to reconciliation is hard and will take time, but we are fully committed to it.
Although our record is far from perfect, we acknowledge our faults with humility and will strive to improve, including by listening to every one of us here today and learning from their experiences. We do so because we see our future as intertwined with that of the world as a whole. Canadians value the spirit of community. We bring people together and we understand that opportunities lie in the connections we share with others. We bring this hopeful energy to the United Nations — it is simply who we are.
We can be counted upon to keep listening to the diversity of views around the table. We can be counted upon to always make room at the table for others, irrespective of their size or stature. A voice is a voice is a voice; all should be heard. Canada is here to serve and to move ahead together — united as nations and as partners. That is the kind of Security Council member Canada would be: inclusive, innovative, open, honest and reliable, working together with all Member States for all Member States. We hope to earn the support of the Assembly to apply these principles.